
	

113 HR 2545 IH: Accuracy in Medicare Physician Payment Act of 2013
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2545
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2013
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for an expert advisory panel regarding relative value scale process
		  used under the Medicare physician fee schedule, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accuracy in Medicare Physician Payment
			 Act of 2013.
		2.Expert advisory
			 panel regarding relative value scale process used in Medicare physician fee
			 scheduleSection 1848(c)(2) of
			 the Social Security Act (42 U.S.C. 1395m(c)(2)) is amended by adding at the end
			 the following new subparagraph:
			
				(M)Use of expert
				advisory panel regarding relative value scale process used
					(i)In
				generalFor purposes of
				providing oversight to the processes (including the process described in
				subparagraph (K)) relating to valuation of physicians’ services, not later than
				90 days after the date of the enactment of this subparagraph, the Secretary
				shall establish and appoint an expert outside advisory panel (in this
				subparagraph referred to as the panel).
					(ii)Composition of
				panelThe panel shall be
				composed of individuals with expertise in the valuation of physicians’
				services, such as individuals who are medical directors for carriers, experts
				in medical economics and technology diffusion, and private payer plan
				representatives, and shall include a mix of physicians in different specialty
				areas, particularly physicians who are not directly affected by changes in the
				valuation of physicians’ services under this section (such as retired
				physicians and physicians who are employed by managed care organizations or
				academic medical centers), as well as representatives of individuals enrolled
				under this part.
					(iii)Duties
						(I)In
				generalThe panel shall provide oversight to the processes of
				identifying, reviewing, and adjusting valuations for physicians’ services under
				this section, including activities described in the succeeding provisions of
				this clause.
						(II)Establishment
				of screensThe panel may
				establish screens (in addition to the screens identified under subparagraph
				(K)(ii)) and other means for identifying physicians’ services for which there
				are potentially misvalued codes for review, such as services that have
				experienced substantial changes in length of stay, site of service, volume,
				practice expense, and other factors that may indicate changes in physician
				work.
						(III)Data
				collectionThe panel may
				collect data and develop supporting evidence relating to the valuation of
				physicians’ services.
						(IV)SurveysThe
				panel may conduct surveys of suppliers of physicians’ services and may conduct
				time and motion studies relating to such valuations.
						(V)Transmitting
				codes for review and recommendationsThe panel may transmit with supporting
				evidence codes for review and recommendations through the means described in
				subparagraphs (I) through (III) of subparagraph (K)(iii).
						(VI)Evaluation of
				recommendations submittedThe
				panel shall evaluate any recommendations submitted through such means (whether
				pursuant to the solicitation under subclause (V) or otherwise) and report to
				the Secretary on such evaluation.
						The panel’s
				activities under subclauses (III) and (IV) may be conducted directly or through
				contracts with appropriate, qualified entities.(iv)Application of
				FACAThe Federal Advisory
				Committee Act (5 U.S.C. App.) shall apply to the panel, except that section 14
				of such Act shall not apply.
					(v)FundingThe
				Secretary shall provide for the transfer of not to exceed $10,000,000 for each
				fiscal year (beginning with fiscal year 2014) from the Federal Medical
				Supplementary Medical Insurance Trust Fund established in section 1841 to the
				Center for Medicare & Medicaid Services Program Management Account to carry
				out this subparagraph, including for the management and staffing of the panel
				and the conduct of activities described in clause
				(iii).
					.
		
